 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of this Direction,open and count the 655 ballots described inAppendixes A, F, M, and section 6 of theActingRegional Director'sreport,and the ballots of LaDagona and Noble, and thereafter pre-pare and cause to be served upon the parties a revised tally of ballots,including the count of said challenged ballots.The Board expressly reserves herein the disposition with respect toall other recommendations of the Acting Regional Director as con-tained in his report on challenges,and all exceptions filed by theparties not specifically treated herein, until such time as the RegionalDirector serves his revised tally of the ballots.MEMBERS MURDOCK and PETERSON took no part in the considerationof the above Order Directing Regional Director To Open and CountChallenged Ballots.THE ZIA COMPANYandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS, LOCAL TJNIONNo. 492,AFL, PETITIONER.Case No. 33-RC-464. July 2,1954Order Amending Decision and Direction of ElectionOn May 27, 1954, the Board issued a Decision and Direction ofElection 1 in the above-entitled matter, wherein it directed a self-determination election in a voting group confined solely to certainemployees previously unrepresented by the Petitioner to determinewhether they desire to become part of a recognized unit presently rep-resented by the Petitioner.2On June 11, 1954, the Petitioner filedwith the Board its motion for reconsideration of and clarification ofdecision and direction of election, in which it clarified its position bystating that it desires certification in the Board overall unit.On June28, 1954, the Employer filed with the Board a reply to the Petitioner'smotion, requesting, in effect, that the Board take no action whichwould rescind its earlier direction of a self-determination election forthe previously unrepresented employees.3As the overall certificationrequested by the Petitioner is possible only in the event the employees1108 NLRB 1134.2 Althoughthe Petitioner had sought an election and certification in a broad unit com-prised of employeesin the historicalunit plusthe above-noted previously unrepresentedemployees,the Boarddecided that even though the two groupsmay appropriately be groupedtogetherin a single overall unit,sound policydictates that a self-determinationelectionshould be granted the previously unrepresented employees.Accordingly,as the Peti-tioner's position was not clearfrom the record as to whetherit still desired an election inthe historical unit, the Decision and Direction of Election directed an election among thepreviouslyunrepresented employees only.9As notedhereinafter,this Order does not disturb the original direction of a self-deter-mination election, but merely provides for an additional separate election in the recog-nized unit.109 NLRB No. 50. THE ZIA COMPANY313in both groups are extended the opportunity to select the Petitioneras their representative, the original Decision and Direction is herebyamended as noted hereinafter.IT IS HEREBY ORDERED that the Motion for Reconsideration of andClarification of Decision and Direction of Election, be, and it herebyis, granted.ITISFURTHER ORDERED that the Decision and Direction of Electionbe corrected as follows :(1)By striking the title "Decision and Direction of Election" andsubstituting "Decision and Direction of Elections."(2)By striking the last sentence of the second paragraph onpage 5 and substituting the following :In view thereof, including the fact that the Petitioner has madea sufficient showing of interest among the employees sought tobe added to its presently recognized unit, for which it also ap-parently desires an election for purposes of certification,hla weshall direct separate elections in the following groups of em-ployees at the Employer's Los Alamos, New Mexico, operations:ua SeeGeneral Box Company,82 NLRB 678 at 678-683.(3)By striking that part of the Decision and Direction of Elec-tion in the majority opinion which follows the second paragraph onpage5 and substituting the following :A. All employees who are primarily employed for the purposeof driving trucks, busses and taxis, including the low bed truck-driver,l'bmotor fuel pump tenders, tire repairmen,service sta-tion attendants,wash rack men, and warehouse employeespresently represented by the Petitioner, but excluding winchtruckdrivers, partsmen in the transportation division, outsidefork lift operators, office clerical employees, all employees de-scribed in voting group B below, guards, and supervisors asdefined in the Act."-B. All employees who are primarily employed in warehousesand contiguous yards for the purpose of receiving, shipping,storing, issuing, moving, and delivering supplies and materials,but excluding partsmen in the transportation division, officeub At the hearing,the International Union of Operating Engineers,Local No. 953,AFL, Intervenor herein,opposed the inclusion of a "low bed" truckdriver in theexisting unit.The record discloses that this employee,who is engaged 100 percentof the time in transporting,loading and unloading by means of a winch and hoist largepower equipment and bulldozer machinery which is operated by members of theIntervenor, has in the past maintained membership in both Unions.However, as heis referred to in the Petitioner's contract with the Employer,and it appears that heis the sole driver of the "low bed" truck whose primary function is the hauling ofsuch equipment to and from job sites, we find that the"low bed" truckdriver may beincluded in this voting group.ne This group is intended to include all employees for whom the Petitioner ispresently recognized,and no others. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, warehouse employees presently representedby the Petitioner, guards, and supervisors as defined in the Act.If a majority of the employees in voting group B voteagainstthe Petitioner, they will be taken to have indicated their desire toremain outside the presently recognized unit, and the RegionalDirector is instructed to issue a certification of results of elec-tion to that effect.If a majority of the employees in votinggroup A only, cast their ballots for the Petitioner, they will bedeemed to have indicated their desire to be represented by thePetitioner and the Regional Director is instructed to issue a cer-tification of representatives to the Petitioner as to this unit,which we find to be appropriate for the purposes of collectivebargaining.On the other hand, if a majority of the employees in votinggroup B vote for the Petitioner, that group will appropriatelybe included in the presently recognized unit and their votes shallbe pooled with those in voting group A.11a If a majority of em-ployees in the pooled group select the Petitioner, the RegionalDirector is instructed to issue a certification of representativesto such labor organization for such unit, which under the cir-cumstances we find to be appropriate for the purposes of collec-tive bargaining.71d In the event the votes are pooled, they shall be accorded their face value.[Text of Direction of Election omitted from publication.]IT IS FURTHER ORDERED thatthe Decision and Directionof Elections,as printed, shall appear as hereby amended.MEMBERS MURDOCK and BEESON took no part in the considerationof the above Order Amending Decision and Direction of Election.MONROE CALCULATINGMACHINE COMPANYandINTERNATIONALUNION OF ELECTRICAL, RADIO, AND MACHINE WORKERS, CIO, PETI-TIONER.1Case No. 2-RC-6654.July 22,195.¢Decision and Direction of ElectionUpon a petition duly filed, a hearing was held; Louis A. Schneider,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.21 The Petitioner's name appears herein as amended at the hearing. At the hearing, LocalNo. 431, United Electrical, Radio, and Machine Workers of America (UE), hereinaftercalled Local 431, was permitted to intervene on a contract interest, and InternationalBrotherhood of Electrical Workers, A. F. of L., was permitted to intervene on the basis ofa card showing.2 Intervenor, Local 431, offered to prove,inter alia,that the Petitioner's Local 432 hadforcibly taken over the office and records of Local 431 ; that Local 432 permits only its ownadherents to enter the office, and thus prevents members and officers of Local 431 from109 NLRB No. 53.